Citation Nr: 1549952	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Andrew Rutz, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to an increased rating for PTSD.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). While a claim for entitlement to TDIU was denied in October 2014 and became final upon the passage of one year with no appeal, the Veteran's present claim for an increased rating for PTSD has given rise to a new claim for entitlement to a TDIU raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in August 2010.  The fact that a VA examination is five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran and his wife have indicated that his PTSD has worsened in severity since the last VA examination. Specifically, the Veteran's wife indicated in an October 2014 statement that his PTSD has worsened in severity since the August 2010 VA examination. She specifically identified increased obsessional rituals that interfere with daily activity, more severe nightmares, increased problems sleeping, increased isolation from friends and family, and increased delusions or paranoia. In a July 2011 statement, the Veteran indicated that his PTSD had worsened in severity, specifically noting increased irritability, increased anger with other people, increased severity of nightmares, and increased depression. Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD. Snuffer, 10 Vet. App. at 400.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. In a July 2011 statement, the Veteran indicated that he was unable to keep his job as a truck driver due to the number to times he declined work due to his worsening PTSD symptoms. The Veteran and his wife have submitted statements, as discussed above, which allege a further increase in the severity of his PTSD. The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record. See Rice, 22 Vet. App. 447. However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, and the need for additional development including proper VCAA notice, the Board finds that the claim of entitlement to a TDIU must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include all psychiatric treatment records dated after January 27, 2011.

2. Provide the Veteran with the appropriate VCAA notice for the claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940). All actions to obtain the requested statement should be documented fully in the claims file.

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. The examiner should also discuss the Veteran's occupational impairment caused by the service-connected PTSD, to include the effect of the Veteran's service-connected disability on the ability to secure (obtain) and follow (maintain) substantially gainful employment. A rationale should be given for all opinions and conclusions rendered.

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


